Citation Nr: 1009084	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  09-42 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as anxiety and depression).

4.  Entitlement to service connection for headaches (claimed 
as residuals of a head injury).

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to 
September 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In January 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  Later in January 2010, additional evidence was 
submitted with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2009).

For reasons explained below, the issues of entitlement to 
service connection for PTSD, entitlement to service 
connection for an acquired psychiatric disorder (claimed as 
anxiety and depression), entitlement to service connection 
for headaches (claimed as residuals of a head injury), 
entitlement to service connection for a low back disability, 
entitlement to service connection for hearing loss, and 
entitlement to service connection for tinnitus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

A left knee disability was not diagnosed in service or for 
many years thereafter, and there is no competent medical 
evidence linking the Veteran's current left knee disability 
to service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  38 C.F.R. § 3.159(b) (2009).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a February 2008 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claims for service connection, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  This letter 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, a notification message 
from the American Red Cross, VA treatment records, a private 
examination report, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of a left knee 
disability.  On a May 1998 report of medical history, he 
indicated that he had never had a "trick" or locked knee.  
At his May 1998 service separation examination, his lower 
extremities were evaluated as normal.

Following his discharge from service, a March 2008 VA 
treatment record reflects that an evaluation of the Veteran's 
left knee showed that he had both varus and valgus laxity, 
with possibly some increase over the contralateral knee.  It 
was also noted that there was some displacement with anterior 
drawer sign that seemed greater on the right.  McMurray's 
testing was not performed on that occasion.

At his January 2010 hearing, the Veteran alleged for the 
first time that he injured his left knee in basic training in 
South Carolina when he encountered a pothole in the road 
while doing formation runs.  He stated that his left knee 
started hurting after this incident and that he was sent to 
the Battalion Aid Station (BAS) and given Motrin for swelling 
around his knees.  He testified that, at present, his left 
knee pops out once in awhile (such as when he gets out of his 
truck) and gives out if he runs anywhere.  He affirmed that 
he was not currently receiving medical treatment for his left 
knee.

The Board concludes that the medical findings are of greater 
probative value than the Veteran's contentions regarding his 
left knee disability.  While the Veteran contends that he 
suffered an injury to his left knee in service during basic 
training, his service treatment records are entirely negative 
for any mention of such injury or any complaints, diagnosis, 
or treatment pertaining to the left knee during the almost 
four years of service following basic training.  Moreover, he 
specifically denied having knee problems on his separation 
examination.  It was not until March 2008, nearly 10 years 
after his discharge from service, that the Veteran was 
assessed with any sort of left knee abnormality.  In 
addition, he did not raise the argument that he had suffered 
any sort of left knee injury in service until he testified at 
his January 2010 hearing.  Indeed, in his notice of 
disagreement, he noted that he had not put in a claim for his 
left knee.  In short, based on the other evidence of record 
including his denial of knee problems on his separation 
examination, and the length of time that has passed since 
service, the Board finds that the Veteran's recollection of 
left knee injury in service is simply too unreliable to be 
credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006) (Board can consider bias in lay evidence and 
conflicting statements of the veteran in weighing 
credibility).

The Board acknowledges that a VA examination has not been 
scheduled in this case for purposes of obtaining a medical 
opinion.  However, there is no credible evidence of a left 
knee disability in service or for many years thereafter, and 
there is no competent or credible evidence to suggest a 
possible association between his current left knee disability 
and service.  Thus, under these circumstances, there is no 
duty to provide a medical examination or to obtain a medical 
opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 
518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To the extent that the Veteran himself believes that there is 
a medical nexus between his left knee disability and his 
military service, it is now well established that lay persons 
without medical training, such as the Veteran, are not 
competent to opine on matters requiring medical expertise, 
such as the etiology of orthopedic disorders.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not 
to provide medical diagnosis).

In sum, the Board finds that the preponderance of the 
evidence indicates that the Veteran's left knee disability 
was not present in service or for many years thereafter, and 
has not been shown by competent and probative medical 
evidence to be etiologically related to his active service.  
Accordingly, service connection for a left knee disability is 
not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for a left knee disability 
is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims of 
entitlement to service connection for PTSD, an acquired 
psychiatric disorder (claimed as anxiety and depression), 
headaches (claimed as residuals of a head injury), a low back 
disability, hearing loss, and tinnitus.

With regard to PTSD and an acquired psychiatric disorder 
(claimed as anxiety and depression), the Veteran contends 
that he currently suffers from PTSD, anxiety, and depression 
as a result of learning in service about the death of his 
brother in October 1995.  The record reflects that in October 
1995, while stationed in Okinawa, Japan, the Veteran did 
receive a notification message from the American Red Cross 
informing him that his brother had died and requesting that 
he return home.  The Veteran also contends that, shortly 
after his brother's death, he was placed on funeral/burial 
detail and had to bury other veterans.  He reports that he 
was stationed with Inspector-Instructor, Company B, in 
Bedford, New Hampshire from November 8, 1995 to January 5, 
1996.  On remand, the Veteran's complete service personnel 
file should be obtained through official sources.

Service treatment records reflect that in February 1996, the 
Veteran underwent a psychiatric consultation after expressing 
suicidal thoughts, and he was referred to a chaplain for 
bereavement and grief counseling.  Later in February 1996, he 
was seen for a follow-up psychiatric consultation, and it was 
noted that he was no longer suicidal and that he did not have 
current feelings of depression.  At a January 1997 in-service 
examination for motor vehicle operators, he denied any 
history of psychiatric disorder or any other nervous 
disorder.  On a May 1998 report of medical history, the 
Veteran indicated that he had never suffered from depression 
or excessive worry or nervous trouble of any sort.  At his 
May 1998 service separation examination, his psychiatric 
state was evaluated as normal.

Following his discharge from service, VA treatment records 
dated from February 2008 through September 2009 reflect 
ongoing treatment for anxiety and depression related to a 
number of issues, including ongoing bereavement over his 
brother's death, lack of closure regarding how his brother 
died (it was initially ruled a suicide, but murder is 
suspected), custody issues involving his own son, and the 
loss of his job.  In March 2008, the Veteran got a positive 
score on a four-question PTSD screening test (based on 
symptoms in the past month) and a negative score on a two-
question depression screening test (based on symptoms over 
the past two weeks).  On the same date in March 2008, the 
Veteran described his psychiatric difficulties in the 
military (including a suicide attempt and hospitalization) 
following the death of his brother and shortly thereafter 
being placed on funeral/burial detail, and a VA clinical 
psychologist rendered a diagnostic impression of anxiety 
disorder not otherwise specified (with a note to rule out 
PTSD) and depressive disorder not otherwise specified.  Later 
in March 2008, the Veteran complained of anxiety and 
nightmares related to his brother's death, and he reported 
that such symptoms began following his brother's death.  It 
was noted that he had been hospitalized in 1997 for a suicide 
attempt.  On that occasion in March 2008, a VA clinical 
social worker diagnosed the Veteran with an initial DSM-IV 
diagnosis of adjustment disorder with mixed 
anxiety/depression.  In August 2009, the Veteran reported 
that he drank heavily and felt very depressed for the first 
few years after his brother's death, and that he drank so 
heavily one time in service that he had to go to the hospital 
to have his stomach pumped.

At his January 2010 hearing, the Veteran testified that he 
had sought private counseling during active service following 
the death of his brother, but he admitted that he could not 
remember the name of that counselor.  He also stated that he 
is currently receiving VA psychiatric counseling every two 
weeks.

In light of the above, the Veteran must now be afforded a VA 
examination with medical opinion by a psychiatrist in order 
to determine whether the Veteran has a current, chronic 
psychiatric disability that arose during service or is 
otherwise related to any incident of service, including 
learning of his brother's death in October 1995.

With regard to headaches (claimed as residuals of a head 
injury), the Veteran contends that he currently suffers from 
headaches as a result of sustaining a head injury in service 
in 1997 while stationed in Okinawa.  Service treatment 
records reflect that at a January 1997 in-service examination 
for motor vehicle operators, he denied any history of head 
injuries.  In August 1997, it was noted that the Veteran had 
healing suture wounds to the left first portion of his head 
approximately two centimeters in size.  On a May 1998 report 
of medical history, the Veteran indicated that he had 
suffered a head injury.  He specifically denied having 
frequent or severe headaches.  At his May 1998 service 
separation examination, his head was evaluated as normal.

Following his discharge from service, VA treatment records 
dated from February 2008 through September 2009 reflect 
ongoing treatment for chronic headaches.  In February 2008, 
the Veteran reported that he had not sought medical care 
since his discharge from active duty in 1998, but that he had 
been suffering from headaches since that time and had self-
medicated for them, also missing many days of work.  In March 
2008, the Veteran described his head injury in service, 
saying that he fell and hit his head on a bathtub, which 
required stitches and staples and has resulted in persistent 
headaches since.  Physical examination in March 2008 revealed 
a well-healed scar just lateral to the vertex of his skull 
and approximated in the hairline.  In his July 2008 notice of 
disagreement, he stated that he was given Motrin for 
headaches while in service.  At his January 2010 hearing, the 
Veteran clarified that he only had one head injury in 
service, when he slipped and fell in the bathroom while 
stationed in Okinawa in late 1997, and he asserted that he 
sought treatment the following morning and had to get 
stitches and staples as a result.

As the Veteran has been currently diagnosed with chronic 
headaches, and did require sutures in service in his head, he 
must now be afforded a VA examination with medical opinion by 
a physician in order to determine whether a chronic headache 
disorder arose during service or is otherwise related to any 
incident of service, including an alleged head injury in 
1997.  However, while the Veteran now contends he has 
suffered headaches since that injury, his service treatment 
records do not support that contention, especially 
considering his denial of frequent or severe headaches at the 
time of his separation from service.

With regard to a low back disability, the Veteran contends 
that he currently suffers from "popping" and low back pain 
as a result of sustaining a low back injury in service in 
approximately 1997.  Service treatment records reflect that 
on a May 1998 report of medical history, the Veteran 
indicated that he suffered from recurrent back pain.  At his 
May 1998 service separation examination, his spine was 
evaluated as normal.

Following his discharge from service, the Veteran reported in 
a February 2008 statement that he injured his low back while 
lifting a Howitzer with three other people in service and was 
placed on bed rest for one week.  Since then, he stated that 
he has had problems with his back and that it goes out 
frequently.  VA treatment records dated from March 2008 
through September 2009 reflect ongoing treatment for low back 
pain.  In March 2008, the Veteran complained of a history of 
low back pain and feeling like it "pops out," saying that 
this occurred in 1997 when lifting a Howitzer with other 
soldier in service and has occurred periodically since.  
Physical examination in March 2008 revealed that his back had 
a trigger point adjacent to the right scapula at insertion as 
well as a prominent spasm on the left side.  The left side 
also had a more generalized area of muscle tightness.  The 
remainder of the back examination was unremarkable, showing 
normal curvature, nontender muscles, and aligned vertebra.  
It was noted that he had been offered an orthopedic 
consultation on this occasion in March 2008 but that he 
declined, and he was given a prescription for Tramadol to 
replace his current regimen of Ibuprofen.

In his July 2008 notice of disagreement, the Veteran stated 
that he was on bed rest for more than two weeks and given 
Motrin in service after injuring his back while doing weekly 
cleaning of the barracks, and that his back presently pops 
out about once or twice per month.  At his January 2010 
hearing, the Veteran reiterated the account of how his back 
first popped out in service while he was trying to lift a 
Howitzer off the back of a truck.  He reported that he was 
given Motrin and bed rest on the date of the injury and that 
he sought treatment approximately two or three times for his 
back while in service.  He also alleged that he had not 
suffered any back injuries since his discharge from service.

In light of the above, the Veteran must now be afforded a VA 
examination with medical opinion by a physician in order to 
determine whether the Veteran has a current low back 
disability that arose during service or is otherwise related 
to any incident of service.  

With regard to hearing loss and tinnitus, the Veteran 
contends that he currently suffers from hearing loss and 
tinnitus as a result of enduring noise exposure in service 
while working as a field artillery cannoneer.  The Veteran's 
DD Form 214 confirms that his military occupational specialty 
was as a field artillery cannoneer.  Service treatment 
records reflect that his hearing was evaluated as normal by a 
reference audiogram conducted in October 1994.  On two 
hearing conservation data reports dated two weeks apart in 
July 1995, audiological testing revealed that the Veteran's 
hearing was within normal limits bilaterally.  At a January 
1997 in-service examination for motor vehicle operators, his 
hearing was noted to be within normal limits bilaterally.  On 
a May 1998 report of medical history, the Veteran indicated 
that he did not know if he had hearing loss, and also 
indicated that he did not have any ear trouble.  At his May 
1998 service separation examination, his ears were evaluated 
as normal, and an audiogram reflected normal hearing 
bilaterally.

Following his discharge from service, the Veteran reported 
that he did not have any ear problems in a February 2008 VA 
treatment record.  Later in a February 2008 statement, he 
asserted that he has had problems with hearing loss and 
tinnitus since being a gunner in service.  In a March 2008 VA 
treatment record, the Veteran reported that he had ringing in 
his ears as well as a history of hearing loss.  In his July 
2008 notice of disagreement, he maintained that he still had 
ringing in his ears.  At his January 2010 hearing, the 
Veteran testified that his job in service entailed ongoing 
noise exposure with no ear protection.  He also asserted that 
his tinnitus began in service and currently comes and goes.  
He also acknowledged that his post-service occupation of 
working in a factory does involve noise exposure, but he 
noted that ear protection is required for his job and that 
his hearing is evaluated every year through his employer.  At 
present, the claims file contains only one of these annual 
audiology examinations from Vitex Corporation, dated in July 
2009.  This July 2009 private audiological examination showed 
hearing within normal range in the Veteran's right ear and 
moderate hearing loss at some high frequencies in his left 
ear.  On remand, all available audiology examination reports 
from Vitex Corporation should be obtained.

In light of the above, and as the Veteran is competent to 
testify as to his symptoms of tinnitus, he must now be 
afforded a VA examination with medical opinion in order to 
determine whether he has a current hearing loss and tinnitus 
that arose during service or are otherwise related to any 
incident of service, including military occupational noise 
exposure as a field artillery cannoneer.

For all claims remaining on appeal, relevant ongoing medical 
records should also be obtained, to include VA treatment 
records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete service 
personnel file through official sources.  
If records are unavailable, then the file 
should be annotated as such and the 
Veteran should be so notified.

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for any psychiatric 
disorder, head injury, headaches, low back 
disability, hearing loss, or tinnitus at 
any time during or after service.  After 
securing any necessary release, the RO/AMC 
should obtain any records which are not 
duplicates of those contained in the 
claims file.  

The Veteran should also specifically be 
asked to obtain, or provide an 
authorization form for VA to request, all 
available audiology examination reports 
from Vitex Corporation in Franklin, New 
Hampshire.  

If any requested records are unavailable, 
then the file should be annotated as such 
and the Veteran should be so notified.  

3.  Obtain current VA treatment records 
dating since September 2009 from the VA 
Medical Center in Manchester, New 
Hampshire.

4.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA psychiatric examination by a 
psychiatrist to determine the nature and 
extent of any psychiatric disabilities, 
and to obtain an opinion as to whether any 
such disorders are possibly related to 
service.  The claims file must be provided 
to and be reviewed by the psychiatrist in 
conjunction with the examination.  Any 
tests or studies deemed necessary should 
be conducted, including psychological 
testing, and the results should be 
reported in detail.

Following review of the claims file and 
examination of the Veteran, the 
psychiatrist should clearly identify all 
psychiatric disorders found.  With respect 
to each diagnosed psychiatric disability 
(other than personality disorders), the 
psychiatrist should opine as to whether it 
is more likely, less likely, or at least 
as likely as not (50 percent probability 
or greater) that the current psychiatric 
disability arose during service or is 
otherwise related to any incident of 
service, taking into account that the 
Veteran learned of his brother's death in 
October 1995.  A rationale for all 
opinions expressed should be provided.

5.  Also schedule the Veteran for a VA 
neurological examination by a physician to 
determine the nature and extent of the 
Veteran's headaches, and to obtain an 
opinion as to whether such disorder is 
possibly related to service.  The claims 
file must be provided to and be reviewed 
by the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that the Veteran's current headaches arose 
during service or are otherwise related to 
any incident of service, taking into 
account his alleged head injury in 1997 as 
well as his denial of frequent and severe 
headaches on his separation examination.  
A rationale for all opinions expressed 
should be provided.

6.  Also schedule the Veteran for a VA 
spine examination by a physician to 
determine the nature and extent of any  
low back disability, and to obtain an 
opinion as to whether such disorder is 
possibly related to service.  The claims 
file must be provided to and be reviewed 
by the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, including 
X-rays, and the results should be reported 
in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should clearly identify all low back 
disorders found.  With respect to each 
diagnosed low back disability, the 
examiner should opine as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability or 
greater) that the current low back 
disability arose during service or is 
otherwise related to any incident of 
service.  A rationale for all opinions 
expressed should be provided.

7.  Also schedule the Veteran for a VA 
audiology examination to determine the 
nature and extent of any hearing loss and 
tinnitus, and to obtain an opinion as to 
whether such disorders are possibly 
related to service.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, to 
specifically include audiometric testing, 
and the results should be reported in 
detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that any current hearing loss in either 
ear and tinnitus arose during service or 
are otherwise related to any incident of 
service, including military occupational 
noise exposure as a field artillery 
cannoneer.  A rationale for all opinions 
expressed should be provided.

8.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


